Citation Nr: 0810045	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2006 before the undersigned 
Veterans Law Judge, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2007).  A transcript of the hearing is associated 
with the claims file.

In January 2007, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDING OF FACT

The veteran's tinea versicolor involves less than 20 percent 
of his entire body and less than 20 percent of exposed areas 
affected; it has not necessitated any systemic therapy such 
as corticosteroids or immunosuppressive drugs. 


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for tinea versicolor have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking higher initial disability rating for 
his service-connected tinea versicolor.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession and notice with respect to the effective-date 
element of the claim, by letter mailed in July 2007.  
Although this notice was sent after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.  Moreover, in view of the 
Board's determination that a higher rating is not warranted, 
the failure to provide earlier notice with respect to the 
effective-date element of the claim is clearly harmless.

The Board notes that the Court has recently provided guidance 
with respect to the notice that is necessary in increased 
rating claims.  See Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  However, that case dealt 
with claims "that an already service connected disability has 
worsened or increased in severity."  It is not applicable to 
this case because the veteran is appealing the decision 
assigning an initial rating for his tinea versicolor.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 10 percent disability 
rating for tinea versicolor under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under that code, a 10 percent rating 
is assigned for conditions affecting at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas, or where 
there has been a requirement of intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  The next higher 30 percent rating is 
authorized if the disability affects 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or if there 
has been a requirement of systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period 

The veteran was afforded a VA examination in August 2007 in 
response to the Board's remand.  The examiner reviewed the 
claims folder in conjunction with the examination.  The 
examiner concluded that the veteran's tinea versicolor 
involved 8.1 percent of the total body surface and no exposed 
skin.  The examiner further reported that the veteran has not 
required any systemic therapy such as corticosteroids or 
immunosuppressive drugs during the past year.  

The examiner noted that there were a further 1 percent of 
total body surface and zero percent of exposed areas affected 
by post inflammatory hyper pigmentation in the groin due to 
old tinea cruris.  There were also 1 percent of total body 
surface and zero percent of exposed skin affected by 
onychomycosis of the toenails.  Even assuming that these 
conditions are attributable to the service connected 
disability, the area of involvement is well below the 20 
percent required for a higher rating.

While other medical evidence describes the percentage of 
specific body areas, such as the back and chest, that are 
affected by tinea versicolor, the August 2007 examination 
report is the only report to provide a figure for the entire 
body and exposed areas.  

The Board also notes that a personal acquaintance of the 
veteran submitted a written statement in March 2007, as did 
the veteran's spouse.  These statements, along with written 
statements of the veteran, describe the type of skin 
symptomatology experienced by the veteran; however, they do 
not describe the percentage of the veteran's body affected.  
This is an essential criterion for determining the proper 
disability rating.  The August 2007 examination report is 
therefore assigned the highest probative value, and its 
conclusions are adopted by the Board.

In sum, the evidence deemed most probative by the Board 
establishes that the disability picture more closely 
approximates the criteria enumerated for the 10 percent level 
than those enumerated for a higher level.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his skin disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  

With respect to the impact of the disability on the veteran's 
employment, the August 2007 VA examiner stated his opinion 
that the veteran's tinea versicolor would be expected to have 
minimal impact on the veteran's ability to work.  The 
examiner noted that working in an extremely hot environment 
would be uncomfortable.  Clearly there is no marked 
interference with employment as contemplated for an extra-
schedular rating.  

In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a disability rating higher than 10 percent for 
tinea versicolor is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


